DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese application JP 2006-295357 A to Akino in view of US Patent No 2678967 to Grosskopf.
As to claim 1, Akino discloses a microphone comprising: a microphone capsule comprising: a diaphragm (diaphragm 11, see figure 1; pg. 1, ¶ 0002 of the English translation); a backplate with a first biasing mechanism that is fixed (backplate 12 with electret, figure 1; see pg. 3, ¶ 0014; pg. 5, ¶ 0021 - ¶ 0022); and a second biasing mechanism that is variable and interacts with the first biasing mechanism to adjust at least a sensitivity of the microphone capsule (variable voltage element, see pgs. 3-4, ¶ 0014 - ¶ 0018).
Akino does not expressly disclose adjusting a polar pattern of the microphone capsule, nor does it disclose the microphone having first and second microphone capsules and corresponding polar patterns, wherein the microphone produces a single output based on a total polar pattern, and wherein the total polar pattern comprises a superposition of the first polar pattern and second polar pattern.
Grosskopf discloses a similar microphone element, and further discloses the microphone having two capsules in one microphone enclosure (see col. 7, lines 11-19), the capsules having respective polar patterns that can be adjusted (see figures 1-3 and 11; col. 2, lines 36-39; col. 4, lines 32-49; col. 5, lines 40-72), wherein the total microphone output can be varied by combining the first and second polar patterns into a combined polar pattern of the microphone (see figures 1-12; col. 4, lines 74-75; col. 5, lines 1-20; col. 6, lines 13-47).
Akino and Grosskopf are analogous art because they are both drawn to microphone systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of two capsules and corresponding polar patterns as taught by Grosskopf in the microphone as taught by Akino. The motivation being to provide a microphone unit with wider variability between polar patterns or directional characteristics, including gradual transitions between patterns (Grosskopf col. 3, lines 69-75; col. 5, lines 12-20; col. 7, lines 1-22).
As to claim 2, Akino in view of Grosskopf further discloses wherein the first biasing mechanism is an electret material (Akino pg. 3, ¶ 0014; pg. 5, ¶ 0021 - ¶ 0022).  
As to claim 3, Akino in view of Grosskopf further discloses wherein the second biasing mechanism is an external voltage (Akino figure 1; pg. 3, ¶ 0011; pg. 6, ¶ 0029; Grosskopf col. 2, lines 4-30).  
As to claim 4, Akino in view of Grosskopf further discloses wherein the second biasing mechanism is applied to the diaphragm (Akino figures 1 and 5; pg. 3, ¶ 0014 - ¶ 0015; pg. 6, ¶ 0028).  
As to claim 5, Akino in view of Grosskopf further discloses wherein the second biasing mechanism is applied to the backplate (Akino figures 1 and 4; pg. 3, ¶ 0014 - ¶ 0015; pg. 6, ¶ 0028).  
As to claim 6, Akino in view of Grosskopf further discloses wherein the second biasing mechanism is continuously variable (Akino pg. 4, ¶ 0016; pg. 8, ¶ 0038).  
As to claim 7, Akino in view of Grosskopf further discloses wherein the second biasing mechanism is able to be varied remotely (Grosskopf col. 2, lines 4-30; col. 6, lines 65-75).  
As to claim 8, Akino discloses a method for varying a microphone comprising: including at least one variable microphone capsule (see figure 1; pg. 4, ¶ 0017 of the English translation) and wherein the at least one variable microphone capsule comprises a backplate (backplate 12, figure 1) and a diaphragm (diaphragm 11, see figure 1; pg. 1, ¶ 0002): applying a fixed bias to the backplate to create an electric potential between the backplate and the diaphragm (backplate 12 with electret, figure 1; see pg. 3, ¶ 0014; pg. 5, ¶ 0021 - ¶ 0022); and applying a variable bias that interacts with the fixed bias to adjust at least a sensitivity of the variable microphone capsule (variable voltage element, see pgs. 3-4, ¶ 0014 - ¶ 0018). 
Akino does not expressly disclose adjusting a polar pattern of the microphone capsule, nor does it disclose the microphone including at least two microphone capsules in the microphone, wherein each microphone capsule has an individual polar pattern, with one of the at least two microphone capsules comprising the at least one variable microphone capsule, and further wherein the microphone produces a single output based on the polar pattern of the microphone that comprises a superposition of the individual polar patterns that occurs within the microphone.  
Grosskopf discloses a similar microphone element, and further discloses the microphone having two capsules in one microphone enclosure (see col. 7, lines 11-19), the capsules having respective polar patterns that can be individually adjusted (see figures 1-3 and 11; col. 2, lines 36-39; col. 4, lines 32-49; col. 5, lines 40-72), wherein the total microphone output can be varied by combining the first and second polar patterns into a combined polar pattern of the microphone (see figures 1-12; col. 4, lines 74-75; col. 5, lines 1-20; col. 6, lines 13-47).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of two capsules and corresponding polar patterns as taught by Grosskopf in the microphone as taught by Akino. The motivation being to provide a microphone unit with wider variability between polar patterns or directional characteristics, including gradual transitions between patterns (Grosskopf col. 3, lines 69-75; col. 5, lines 12-20; col. 7, lines 1-22).
As to claim 9, Akino in view of Grosskopf further discloses wherein the fixed bias is created with an electret material (Akino pg. 3, ¶ 0014; pg. 5, ¶ 0021 - ¶ 0022).  
As to claim 10, Akino in view of Grosskopf further discloses wherein the variable bias is applied by an external voltage (Akino figure 1; pg. 3, ¶ 0011; pg. 6, ¶ 0029; Grosskopf col. 2, lines 4-30).  
As to claim 11, Akino in view of Grosskopf further discloses wherein the variable bias is applied to the diaphragm (Akino figures 1 and 5; pg. 3, ¶ 0014 - ¶ 0015; pg. 6, ¶ 0028).  
As to claim 12, Akino in view of Grosskopf further discloses wherein the variable bias is applied to the backplate (Akino figures 1 and 4; pg. 3, ¶ 0014 - ¶ 0015; pg. 6, ¶ 0028).  
As to claim 13, Akino in view of Grosskopf further discloses wherein the variable bias is continuously variable (Akino pg. 4, ¶ 0016; pg. 8, ¶ 0038).  
As to claim 14, Akino in view of Grosskopf further discloses wherein the variable bias is able to be adjusted remotely (Grosskopf col. 2, lines 4-30; col. 6, lines 65-75).  
As to claim 15, Akino discloses a microphone comprising: at least a microphone capsule with a polar pattern (polar pattern inherent in microphone element, see figure 1; pg. 1, ¶ 0002 of the English translation); wherein the microphone capsule comprises at least a diaphragm and a backplate (diaphragm 11 and backplate 12, see figure 1; pg. 1, ¶ 0002) wherein the microphone capsule has both a fixed bias (via electret, see pg. 3, ¶ 0014; pg. 5, ¶ 0021 - ¶ 0022) and a variable bias (via variable voltage element, see pg. 4, ¶ 0016); wherein the variable bias allows adjustment of at least a sensitivity (see pgs. 3-4, ¶ 0014 - ¶ 0018).
Akino does not disclose the microphone comprising first and second microphone capsules with corresponding first and second polar patterns, nor wherein the variable bias allows adjustment of a polarity of the polar pattern, and further wherein the microphone has a total polar pattern comprising the superposition of the first polar pattern and second polar pattern, the total polar pattern being variable based on the variable bias of the adjusted capsule, and wherein the microphone has a single output based on the total polar pattern.  
Grosskopf discloses a similar microphone element, and further discloses the microphone having two capsules in one microphone enclosure (see col. 7, lines 11-19), the capsules having respective polar patterns that can be individually adjusted, including by adjusting polarity (see figures 1-11; col. 4, lines 32-49 and 53-74; col. 5, lines 3-20 and 40-72), wherein the total microphone output can be varied by combining the first and second polar patterns into a combined polar pattern of the microphone (see figures 1-12; col. 4, lines 74-75; col. 5, lines 1-20; col. 6, lines 13-47).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of two capsules and corresponding polar patterns as taught by Grosskopf in the microphone as taught by Akino. The motivation being to provide a microphone unit with wider variability between polar patterns or directional characteristics, including gradual transitions between patterns (Grosskopf col. 3, lines 69-75; col. 5, lines 12-20; col. 7, lines 1-22).
As to claim 16, Akino in view of Grosskopf further discloses wherein the fixed bias is created by an electret material on the backplate (Akino pg. 3, ¶ 0014; pg. 5, ¶ 0021 - ¶ 0022).  
As to claim 17, Akino in view of Grosskopf further discloses wherein the variable bias is created by an external voltage (Akino figure 1; pg. 3, ¶ 0011; pg. 6, ¶ 0029; Grosskopf col. 2, lines 4-30).  
As to claim 18, Akino in view of Grosskopf further discloses wherein the variable bias is applied to the diaphragm (Akino figures 1 and 5; pg. 3, ¶ 0014 - ¶ 0015; pg. 6, ¶ 0028).  
As to claim 19, Akino in view of Grosskopf further discloses wherein the variable bias is applied to the backplate (Akino figures 1 and 4; pg. 3, ¶ 0014 - ¶ 0015; pg. 6, ¶ 0028).  

4.	Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akino in view of Grosskopf and further in view of US Patent Pub No 2010/0296674 A1 to Statham et al. (“Statham”).
As to claim 20, Akino in view of Grosskopf discloses the microphone of claim 17.
Akino in view of Grosskopf further discloses wherein adjustment of the variable bias can be done remotely (Grosskopf col. 2, lines 4-30; col. 6, lines 65-75), but does not disclose wherein the microphone further comprises a wireless device for the adjustment. However remote adjustment of a microphone via wired or wireless means is known in the art, as taught by Statham, which discloses a similar variable pattern microphone, and further discloses the microphone can be wirelessly connected to a control device to vary the polar pattern of the microphone (see pg. 1, ¶ 0011; pg. 2, ¶ 0031). The proposed modification is therefore considered obvious before the effective filing date of the claimed invention, as it is merely a straightforward possibility from which a skilled person would select when remotely adjusting the polar patterns as already taught by Akino in view of Grosskopf, the motivation being to allow control of the microphone via various types of connections depending on the environment the microphone is being used and/or the available technology (Statham pg. 2, ¶ 0031).  
As to claim 21, Akino in view of Grosskopf and Statham further discloses wherein the first polar pattern is variable between omni, cardioid, hyper-cardioid, super-cardioid, sub-cardioid, or bi-directional polar patterns (Grosskopf col. 5, lines 40-49; Statham pg. 4, ¶ 0038). 
As to claim 22, Akino in view of Grosskopf and Statham further discloses wherein the first microphone capsule is tuned between two polar patterns and the variable bias allows continuously variable adjustment between the two polar patterns of the first microphone capsule (Akino pg. 4, ¶ 0016; Grosskopf col. 2, lines 4-12; col. 5, lines 40-49; Statham pg. 4, ¶ 0038).   

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Pub No 2012/0093340 A1 to Shimura discloses a similar microphone as recited in claims 1, 8 and 15 (see figures 1-3; pg. 1, ¶ 0006 - ¶ 0007; pg. 2, ¶ 0014 - ¶ 0015).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652